UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4577



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUBREY T. MOORE, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:01-cr-00007-IMK)


Submitted: November 15, 2006               Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Thomas Edward Johnston, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia; Zelda
Elizabeth Wesley, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg,
West Virginia; Paul Thomas Camilletti, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Aubrey T. Moore, III, appeals from the district court’s

order revoking his supervised release and sentencing him to eleven

months    imprisonment        after    he   admitted   to   violations    of   his

supervised release. Moore’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), representing that, in

his   view,    there    are    no     meritorious   issues   for   appeal,     but

challenging the length of Moore’s sentence.             Moore has filed a pro

se supplemental brief, asserting that his sentence was based on

hearsay.       Finding no meritorious issues and no error by the

district court, we affirm the revocation order and the sentence

imposed.

              In light of Moore’s admission that he violated the terms

of his supervision, we find no error by the district court in

revoking his supervised release.                See 18 U.S.C.A. § 3583(e)(3)

(West Supp. 2006); United States v. Davis, 53 F.3d 638, 642-43 (4th

Cir. 1995).      Moore challenges the length of the sentence imposed.

Before imposing sentence, the court considered the relevant factors

and noted that Moore’s non-compliance with his supervised release

terms and his numerous violations justified a sentence of eleven

months.    The eleven-month term of incarceration imposed by the

district      court    was    within    the   five-to-eleven-month       advisory

guideline range and was not plainly unreasonable.                   See United

States v. Crudup,        461 F.3d 433, 439-40 (4th Cir. 2006); United


                                        - 2 -
States v. Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126

S. Ct. 2309 (2006); 18 U.S.C.A. § 3583(e)(3); U.S. Sentencing

Guidelines Manual § 7B1.4(a).     Although Moore contends that his

sentence was enhanced based on hearsay statements that he was a

drug dealer, Moore corrected the court’s misstatement, and, in

light of the court’s explanation of its reasons for the sentence,

Moore’s speculation is insufficient to show that the sentence was

unreasonable.

          In accordance with Anders, we have independently reviewed

the entire record and find no meritorious issues for appeal.

Accordingly, we affirm the district court’s order revoking Moore’s

supervised release and imposing an eleven-month sentence and a

twenty-five-month supervised release term.    This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED


                                - 3 -